UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549-1004 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report: March 24, 2011 INSIGNIA SYSTEMS, INC. (Exact name of registrant as specified in its chapter) Minnesota 1-13471 41-1656308 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 8799 Brooklyn Blvd., Minneapolis, Minnesota (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code (763) 392-6200 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4c under the Exchange Act (17 CFR 240.13e-4c) Item 8.01. Other Events. Since March24,2011, the Company has made the following purchases pursuant to its Share Repurchase Plan. Purchase Date Shares Purchased Per Share Purchase Price March 24, 2011 $ 6.8231 March 25, 2011 $ 6.8997 March 28, 2011 $ 6.75 March 29, 2011 $ 6.7498 March 30, 2011 $ 6.9822 Together with these purchases, the Company has now purchased a total 1,555,204 shares totaling $10,392,009.70. As previously announced, the Share Repurchase Plan authorizes the Company to purchase up to $15,000,000 of its common stock on or before January31,2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Insignia Systems, Inc. (Registrant) Date: March 30, 2011 By /s/ Scott F. Drill Scott F. Drill, President and Chief Executive Officer
